Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed August 12, 2022 has been entered.

Applicant's arguments filed August 12, 2022, have been fully considered but they are not found persuasive.

Interview Summary filed September 23, 2022 is vacated in view of the current interview summary where an incorrect interview summary was mailed on September 23, 2022.  Interview Summary filed September 23, 2022 belongs in another application and thus does not belong in this application is vacated.

Claims 1 and 63 are allowable. The restriction requirement between of groups, as set forth in the Office action mailed on February 17, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of February 17, 2022 of claims 47, 61-62 is partially withdrawn.  Claims 61-62, directed to a process for producing a chimeric antigen receptor-expressing cells are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 23, 38-50, 52-58, are   withdrawn from consideration because claims are drawn to products or method of using the withdrawn products.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 23, 38-50, 52-58, 61-63 are pending.   Claims 2-22, 24-37, 51, 59-60 are canceled.  Claims 23, 38-50, 52-58 are withdrawn.  Claims 1 and 61-63 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-62 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a process for producing a chimeric antigen receptor-expressing cells, the process comprising transfecting or transforming the cells  with an expression vector, does not reasonably provide enablement for a process for producing a chimeric antigen receptor-expressing cell, the process comprising introducing the isolated nucleic acid of claim 1 into a cell generically or a T cell or a cell population containing T cell with a nucleic acid which is not contained in a vector or in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art."). Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027.   
Claims encompass a process for producing a chimeric antigen receptor-expressing cells comprising introducing the isolated nucleic acid of claim into a generic cell in vivo.  Thus the claims encompass a method of introducing the nucleic acid molecule which has not been placed in a vector and also in vivo cell expression.  However, one skilled in the art cannot is not enabled for a method for producing a chimeric antigen receptor-expressing cell which are transfected or transformed with nucleic acid, which is not in a vector or in vivo without a vector.  The state of the art is such that one skilled in the art places the desired nucleic acid in a vector prior to transfecting or transforming a cell (June et al., WO 2012/079000).  The amount of direction provided in the specification is limited to what is practiced by one skilled in the art, which is to transfect using nucleic acid, subcloned into a vector.  The nucleic acid without a vector, which is transfected into a cell, will be lost during cell division without a selective pressure provided by the vector.  One skilled in the art would require empirical experimentation in order to determine how to transform or transfect heterologous nucleic acid without a vector or in vivo.  Furthermore, the expression of the protein is a transmembrane protein whose expression requires extensive cell protein synthesis machinery having the time to maintain the expression system from the nucleic acid molecule.  Without the vector or other expression directing molecule which comprises the nucleic acid of claim 1, a complicated transmembrane protein of CAR is not enabled.  The example in the specification uses the lentivirus vector to transfect in vitro Raji cell line and T cells.  No example is provided for method for expression of cells in vivo nor without a vector.  Without such method steps the polypeptides are not produced.  One skilled in the art would require empirical experimentation in order to perform the polypeptide production with a single step.  
 Such experimentation is unpredictable and requires undue experimentation.  Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the claimed invention without undue experimentation.


Claim 1 and 63 are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-085757.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646